UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                  No. 14-1035


INTERNATIONAL WASTE INDUSTRIES CORPORATION,

                 Plaintiff – Appellant,

          v.

CAPE ENVIRONMENTAL MANAGEMENT, INC.,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:12-cv-03596-AW)


Submitted:   August 28, 2014                 Decided:   September 18, 2014

                       Amended:    December 22, 2014


Before KEENAN    and    FLOYD,     Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


A. P. Pishevar, PISHEVAR & ASSOCIATES, P.C., Rockville,
Maryland, for Appellant.    Maurice A. Bellan, MCGUIREWOODS LLP,
Washington,   D.C.;   Craig   R.   Haughton,  MCGUIREWOODS  LLP,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            International Waste Industries, Inc., appeals from the

district court’s order granting summary judgment in favor of

Cape    Environmental      Management,         Inc.,    in    its     action     in   which

International      Waste      alleged     claims       for        breach   of    contract,

unjust    enrichment,        quantum    meruit,        detrimental         reliance,    and

intentional misrepresentation.             We have reviewed the record and

the    briefs   filed    by    the   parties,      and       we    find    no   reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       International Waste Indus., Inc. v. Cape Envtl.

Mgmt. Inc., No. 8:12-cv-03596-AW (D. Md. Dec. 19, 2013).                                 We

dispense    with      oral     argument     because          the     facts      and   legal

contentions     are     adequately      presented       in    the     materials       before

this court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                           2